10
11

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-mj-01523-DUTY Document 5 Filed 04/12/19 Page 1 of 2 Page |D #:15

NICOLA T. HANNA
United States Attorney
PATRICK R. FlTZGERALD
Assistant United States Attorney
Chief, National Security Division
JGHN J. LULEJIAN (Cal. Bar No. 186783)
Assistant United States Attorney
1200 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894~0721
Facsimile: (213) 894~0141
E-mail: John.Lulejian@usdoj.qov

 

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

IN THE MATTER oF THE No. / q Mj \ § ij

EXTRADITION OF 1
~CRDER
CHRISTOPHER PHILIP AHN,
(FILED UNDER SEAL)
A Fugitive from the
Government of the
Kingdom of Spain. aj

 

 

 

 

BEFGRE ME, a United States Magistrate Judge for the Central
District of California, the complainant herein, John J. Lulejian, an
Assistant United States Attorney for the Central District of
California, personally appeared on the pgl:;: day of April, 2019, and
being duly sworn, deposed and stated on information and belief that
the facts contained in the complaint for an arrest warrant are true,
as he verily believes.

\\
\\
\\

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-01523-DUTY Document 5 Filed 04/12/19 Page 2 of 2 Page |D #:16

IT IS HEREBY ORDERED, based on probable cause, that a warrant
for the arrest of CHRISTOPHER PHILIP AHN may issue, pursuant to the
EXtradition Treaty between the United States of America and the
Kingdom of Spain, the provisional extradition request, and 18 U.S.C.
§ 3184.

DATED‘ ThiS.i:Z:’day Of April, 2019.
315100.13 §LH‘§§ CHOU L§m§€

 

UNITED STATES MAGISTRATE JUDGE

 

